Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin R. Gualano on 9/5/22.

The application has been amended as follows:
Claim 1:
A lock mechanism within a slot of a computer chassis comprising: a gear wheel coupled to a flap within the slot, the flap being configured to restrict airflow through the slot; a gear rack body meshed with the gear wheel and configured to translate within the slot, the gear rack body having a gear rack projection; a push rod latch configured to translate within the slot, the push rod latch including a push rod latch projection aligned to abut against the gear rack projection; a push rod body configured to translate within the slot and abut against the flap for rotating the flap between an open position and a closed position, the push rod body including a cutout at a first end; and a chassis latch configured to engage the cutout of the push rod body when a sled is not depressing the chassis latch, wherein the gear wheel, the gear rack body, the push rod latch, the push rod body, and the chassis latch cooperate to restrict the flap from opening when the flap is in the closed position and the chassis latch is engaged with the cutout.
Claim 11:
A computer system comprising: a sled configured to retain a computer component; a chassis having a slot configured to accept the sled as the sled translates into the chassis; a flap configured to restrict airflow through the slot in a closed position and allow airflow through the slot in an open position; and a lock mechanism in the slot comprising: a gear wheel coupled to the flap; a gear rack body meshed with the gear wheel and configured to translate within the slot, the gear rack body having a gear rack projection; a push rod latch configured to translate within the slot, the push rod latch including a push rod latch projection aligned to abut against the gear rack projection; a push rod body configured to translate within the slot and abut against the flap for rotating the flap between the closed position and the open position, the push rod body including a cutout at a first end; and a chassis latch configured to engage the cutout of the push rod body when the sled is not depressing the chassis latch wherein the chassis latch is engaged with the cutout with the flap in the closed position and the push rod latch projection abuts against the gear rack projection to prevent the gear wheel, through the gear rack body, from rotating, which locks the flap in the closed position.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a push rod latch configured to translate within the slot, the push rod latch including a push rod latch projection aligned to abut against the gear rack projection; a push rod body configured to translate within the slot and abut against the flap for rotating the flap between an open position and a closed position, the push rod body including a cutout at a first end; and a chassis latch configured to engage the cutout of the push rod body when a sled is not depressing the chassis latch, wherein the gear wheel, the gear rack body, the push rod latch, the push rod body, and the chassis latch cooperate to restrict the flap from opening when the flap is in the closed position and the chassis latch is engaged with the cutout, as set forth in the combination of the independent claims.
With respect to claim 11, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a push rod latch configured to translate within the slot, the push rod latch including a push rod latch projection aligned to abut against the gear rack projection; a push rod body configured to translate within the slot and abut against the flap for rotating the flap between an open position and a closed position, the push rod body including a cutout at a first end; and a chassis latch configured to engage the cutout of the push rod body when a sled is not depressing the chassis latch, wherein the gear wheel, the gear rack body, the push rod latch, the push rod body, and the chassis latch cooperate to restrict the flap from opening when the flap is in the closed position and the chassis latch is engaged with the cutout, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Peng (US 20200323106 A1) in view of Huang (US 20210045261 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841